 Case 8:21-cv-01248-MWF Document 5 Filed 07/30/21 Page 1 of 2 Page ID #:49

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        SACV 21-1248 MWF                                           Date: July 30, 2021
Title       In Re Jack Richard Finnegan, Debtor


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                         Not Present

Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

      The Court has reviewed the Motion for Withdrawal of Reference filed by
Debtor/Movant Jack Richard Finnegan (the “Motion”) on July 23, 2021. (Docket
No. 1). The Court has also reviewed the docket report in this case.

       The Court now ORDERS Mr. Finnegan to SHOW CAUSE why the Motion
should not be denied. In response to this Order to Show Cause (“OSC”), the Court
will accept all of the following no later than AUGUST 20, 2021:

        • Payment of the required $150.00 filing fee or filing of a Request to
          Proceed In Forma Pauperis with Declaration in Support for the Court’s
          consideration.
        • Filing of Proof of Service of the Motion.
        • Filing of a Certificate of Interested Parties.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by August 20, 2021 will result in the Motion
being denied.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
 Case 8:21-cv-01248-MWF Document 5 Filed 07/30/21 Page 2 of 2 Page ID #:50

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.        SACV 21-1248 MWF                              Date: July 30, 2021
Title       In Re Jack Richard Finnegan, Debtor

      Mr. Finnegan shall review the concurrently filed Self-Representation Order
for additional information regarding the Pro Se Clinic.

        IT IS SO ORDERED.



                                                             Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
